Citation Nr: 1451151	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-20 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart disability, to include rheumatic heart disease, deformity of the aortic valve, and aortic insufficiency.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1976 to March 1976.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2014, the Board remanded the case to afford the Veteran a Board hearing.  The case is again before the Board for further appellate proceedings.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, to include a transcript of the August 2014 Board hearing presided over by the undersigned Veterans Law Judge. 

In an August 2014 statement, the Veteran revoked his appointment of the New York State Division of Veteran Affairs as his representative.  As a claimant retains the right to revoke his representative at any time, the August 2014 revocation is acknowledged by the Board, and the Veteran is considered to be unrepresented at the present time. 38 C.F.R. § 14.631(f) (2014).  


FINDING OF FACT

The Veteran has a heart disability that is etiologically related to military service.  


CONCLUSION OF LAW

A heart disability was incurred in or aggravated by military service.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In June 2014, the Board remanded the claim to afford the Veteran a Board hearing, and the Veteran was afforded a Board hearing in August 2014.  Therefore, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

Because the Board is granting the service connection claim, any error as to the duties to notify and assist is harmless error and discussion concerning compliance with the duties to notify and assist and the due process provisions under 38 C.F.R. § 20.1304 is not necessary.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the evidence shows that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his current heart disability is a result of a strenuous hike in service, during which he collapsed.  See August 2014 Board hearing transcript at p. 3-4.  The Veteran states that prior to service, he had a history of rheumatic fever and heart murmur, but his condition did not bother him.  See June 2009 Veteran statement.  The Veteran reports that upon his entrance into service, he was told his murmur was not "detectable as evidence of the EKG they gave me."  Id.  The Veteran reports that during basic training, he experienced chest pains and shortness of breath, and he has experienced shortness of breath since service.  Id.  

The service treatment records include the Veteran's January 1976 entry examination report, on which the heart was evaluated as normal.  The examiner noted "RSR - no murmur."  RSR is a common medical abbreviation for "regular sinus rhythm."  Medical Abbreviations, Neil M. Davis, editor, 11th Ed., p. 291, (c) 2003.  Also, in the summary of defects and diagnoses, the examiner noted "Rheumatic fever 1967; no cardiac or other sequelae."   In March 1976, the records show cardiac treatment after the Veteran complained of chest pain.  Medical Board Proceedings were initiated, and the report in March 1976 documented an in-service diagnosis of rheumatic heart disease, deformity of aortic valve, aortic insufficiency, compensated, normal sinus rhythm, Class II-A.  The report noted that the Veteran was considered physical unfit for retention on active duty.  See also March 1976 in-service clinical record.  

In an August 2010 treatment note, Dr. R. G. stated that he reviewed the echo report from a June 2010 study and an August 2010 echo performed at his facility.  Dr. R. G. noted each echo's findings and opined that the Veteran appears to have significant complications from his rheumatic heart disease, including left ventricular enlargement with systolic dysfunction, and significant aortic regurgitation.  He opined that "it is possible that the course of his heart disease was adversely affected by the physical demands of his past military service and training."  Notably, this August 2010 private opinion is was apparently rendered without review of the Veteran's service treatment records.

In a September 2010 treatment letter, Dr. J. B. provided medical findings regarding the Veteran's heart condition and stated, "It is clear that from review of his records and at the time of induction into military service that he had a normal cardiac examination.  Thus, it would seem that his heart was damaged from the long hike."  There is no further rationale provided.

On VA examination in May 2011, after reviewing the claims file and an echo report provided by the Veteran, the examiner noted that the Veteran has morbid obesity at this time, making the cause of his congestive heart failure difficult to point to a specific factor.  The examiner opined that without resorting to mere speculation, it seems his military records and most recent echo contradict each other, and she would not be able to specifically determine if the Veteran's rheumatic heart disease, long hike or morbid obesity pose a larger risk factor than the other.  In an October 2011 email addendum, the same examiner opined that the Veteran has coronary artery disease, atrial fibrillation, and congestive heart failure.  The examiner noted that the Veteran's service treatment records show a history of rheumatic heart disease, and she stated that "[t]his case...has multiple factors leading to his current conditions.  It is difficult to address service relationship with precision, but would have to say that his current cardiac conditions are less likely than not caused by his service related rheumatic heart disease with valvular disease."  

Then, in a November 2011 VA addendum opinion, the same examiner noted that it would appear that the Veteran did not have a normal cardiac exam upon entering the service, and she again noted that the Veteran has multiple risk factors.  The examiner added that the Veteran's long hike in the military would be the least likely of all his risk factors to lead to any of his current cardiac disabilities, and she opined that the long hike is less likely than not the cause of his heart problem.  In a June 2012 VA addendum opinion, the same examiner opined that it would be mere speculation to determine whether the Veteran's rheumatic heart disease was aggravated by his in-service hike.  

In an April 2014 private treatment note, after a review of the Veteran's service treatment records and medical history, Dr. P. J. noted that the Veteran's entrance examination showed no evidence of murmur, and no other cardiac evaluation was done.  He noted the Veteran's in-service cardiac diagnosis, and that some of the Veteran's medical records refer to him as having rheumatic heart disease.  Dr. P. J. opined that the Veteran has nonischemic cardiomyopathy of unknown cause, that the Veteran does not have rheumatic heart disease, and that the Veteran's aortic and mitral insufficiency are related to his LV dilatation.  Dr. P. J. stated that there is no significant evidence of valve thickening to suggest a rheumatic component, and opined as follows:

It is impossible to tell at this point whether his cardiomyopathy preceded his collapse in 1976 but there is no documentation on his enlistment physical of this condition.  It was clearly diagnosed at the time of his evaluation for his collapse in 1976.  It is likely that his extreme physical stress at the time of his military service contributed to the decompensation and/or manifestation of his cardiac disease.  

Dr. P. J. also noted that the Veteran's cardiac dysfunction has persisted to the present time.  

As a preliminary matter, the Board acknowledges that in a March 1976 in-service clinical record, it is noted that the Veteran has a history of rheumatic fever characterized by heart murmur and shortness of breath, and that he had clinical evidence of aortic valve disease which existed prior to his entrance into the service.  However, the Board notes that the January 1976 entry examination report is clear.  The examiner noted "RSR - no murmur" and that while there was a history of rheumatic fever, there was no cardiac involvement.  Because this record shows that the Veteran's heart was normal on the January 1976 entry examination, the Board concludes that a heart defect was not noted at entrance into service.  Also, in light of the April 2014 private medical opinion and the lack of medical evidence of record to show aortic valve disease prior to service, the Board does not find that there is clear and unmistakable (obvious, manifest, or undebatable) evidence to demonstrate that the Veteran's current heart disability pre-existed service.  Therefore, the Veteran's heart is considered to have been in sound condition upon entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

First, during the appeal period, the Veteran has been diagnosed with multiple heart disabilities, to include nonischemic cardiomyopathy, valvular heart disease, congestive heart failure, and atrial fibrillation.  See April 2014 private treatment note.  Therefore, the first Shedden element, a present disability, is met.   

Second, the Veteran experienced cardiac symptoms in service and was diagnosed with a heart disability in service.  See March 1976 service treatment records.  Therefore, the second Shedden element, an in-service incurrence or aggravation of a disease or injury, is met.  

Third, the evidence shows that the Veteran's current heart disability is related to service.  The Veteran is certainly competent to provide evidence as to his symptoms and observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the determination as to the etiology of a heart disability is a medical matter beyond the knowledge of a non-expert and is therefore beyond a lay person's competence to evaluate based upon its own knowledge and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise in cardiology, the Veteran's lay opinion that his current heart disability was caused by physical exertions in service is of no probative value. 

The VA examiner's opinion in this case is of little probative value, as the examiner based her opinion on the erroneous finding that the Veteran did not have a normal cardiac exam upon entering service.  Further, the examiner based her opinion on the finding that the Veteran's current heart disability is multi-factorial.  The Board does not doubt that the Veteran's current heart disability is the result of several different factors.  However, service connection does not require that the sole etiology of a disability be service-related.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

On the other hand, the Board finds that the April 2014 private opinion by Dr. P. J. is of significant probative value, as he reviewed the Veteran's service treatment records, based his opinion on the Veteran's history and lay statements, provided thorough rationale to support his opinion, and has the requisite expertise to render an opinion as to the etiology of a heart disability.  The Board also finds that the September 2010 treatment letter by Dr. J. B. is of significant probative value, as he based his opinion on a review of the Veteran's service treatment records and, as the Veteran's treating cardiologist, he is familiar with the Veteran's history, and he has the requisite expertise to render an opinion as to the etiology of a heart disability.  Because these private opinions are of significant probative value, they outweigh the VA examiner's opinion in this case.  

The April 2014 and September 2010 private medical opinions show that the Veteran's current heart disability is etiologically related to the Veteran's physical activity in service.  Therefore, the third Shedden element, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, is met.   

Because all three Shedden elements are met, the Board holds that service connection for a heart disability is warranted.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for a heart disability is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


